ON REHEARING.
In the petition for rehearing, respondents object to that portion of our opinion which says that they raised the objection that the legislature could not constitutionally regulate the business of a commission merchant. Northern Cedar Co. v.French, 131 Wash. 394, 230 P. 837. A re-examination of the briefs shows that they did not so argue, but that appellants presented the question fully. We are glad to correct the opinion in this regard.
Respondents also ask us to correct the inference raised by the *Page 693 
opinion that they questioned the sufficiency of the title to the commission merchants' act under discussion. We did not mean to leave that inference. The question was not briefed at all, though it was mentioned in oral argument. It may be said that we raised the question ourselves and asked for and received briefs from both sides of it. In their brief respondents stated that they thought the title sufficient.